 

Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT, dated as of [●], is by and between ABM Industries Incorporated,
a Delaware corporation (the “Company”), and [●] (the “Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

 

WHEREAS, the Company desires to have the Indemnitee serve or continue to serve
as a director and/or officer of the Company;

 

WHEREAS, the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
companies in today’s environment;

 

WHEREAS, basic protection against undue risk of personal liability of directors
and officers heretofore has been provided through insurance coverage providing
reasonable protection at reasonable cost, and the Indemnitee has relied on the
availability of such coverage; but as a result of substantial changes in the
marketplace for such insurance it has become increasingly difficult to obtain
such insurance on terms providing reasonable protection at reasonable cost;

 

WHEREAS, the Company’s Bylaws, as amended and restated (the “Bylaws”), require
the Company to indemnify and advance expenses to its directors and officers to
the extent provided therein, and the Indemnitee serves as a director and/or
officer of the Company, in part, in reliance on such provisions in the Bylaws;

 

WHEREAS, the current difficulty in obtaining adequate director and officer
liability insurance coverage at a reasonable cost, and uncertainties as to the
availability of indemnification created by recent court decisions, have
increased the risk that the Company will be unable to retain and attract as
directors and officers the most capable persons available;

 

WHEREAS, the Company has determined that its inability to retain and attract as
directors and officers the most capable persons would be detrimental to the
interests of the Company, and that the Company therefore should seek to assure
such persons that indemnification and insurance coverage will be available in
the future;

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s contemplated
service or continued service to the Company in an effective manner, the
increasing difficulty in obtaining satisfactory director and officer liability
insurance coverage, and the Indemnitee’s reliance on the Bylaws, and in part to
provide the Indemnitee with specific contractual assurance that the protection
promised by the Bylaws will be available to the Indemnitee (regardless of, among
other things, any amendment to or revocation of the applicable provisions of the
Bylaws or any change in the composition of the Company’s Board of Directors or
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancing of

 

  

 

 

expenses to the Indemnitee to the fullest extent (whether partial or complete)
permitted by applicable law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of the Indemnitee
under the directors’ and officers’ liability insurance policy of the Company;
and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Company’s
Certificate of Incorporation and Bylaws and any resolutions adopted pursuant
thereto and shall not be deemed a substitute thereof, nor to diminish or
abrogate any rights of Indemnitee thereunder;

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee agreeing
to serve, or continuing to serve, the Company after the date hereof directly or,
at its request, as an officer, director, manager, member, partner, tax matters
partner, fiduciary or trustee of, or in any other capacity with, another Person
(as defined below) or any employee benefit plan, the sufficiency of which is
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.            Certain Definitions. In addition to terms defined elsewhere
herein, the following terms have the following meanings when used in this
Agreement:

 

(a)          Agreement: means this Indemnification Agreement, as amended from
time to time hereafter.

 

(b)          Board of Directors: means the Board of Directors of the Company.

 

(c)          Change in Control shall be deemed to have occurred upon any of the
following events:

 

(i)     A merger, recapitalization, consolidation, or other similar transaction
to which the Company is a party, unless securities representing at least 50% of
the combined voting power of the then-outstanding securities of the surviving
entity or a parent thereof are immediately thereafter beneficially owned,
directly or indirectly and in substantially the same proportion, by the persons
who beneficially owned the Company’s outstanding voting securities immediately
before the transaction;

 

(ii)     A sale, transfer or disposition of all or substantially all of the
Company’s assets, unless securities representing at least 50% of the combined
voting power of the then-outstanding securities of the entity acquiring the
Company’s assets or parent thereof are immediately thereafter beneficially
owned, directly or indirectly and in substantially the same proportion, by the
persons who beneficially owned the Company’s outstanding voting securities
immediately before the transaction; or

 

(iii)  A merger, recapitalization, consolidation or other transaction to which
the Company is a party or the sale, transfer or other

 

 2 

 

 

disposition of all or substantially all of the Company’s assets if, in either
case, the members of the Company’s Board of Directors immediately prior to
consummation of the transaction do not, upon consummation of the transaction,
constitute at least a majority of the board of directors of the surviving entity
or the entity acquiring the Company’s assets, as the case may be, or a parent
thereof (for this purpose, any change in the composition of the Company’s Board
of Directors that is anticipated or pursuant to an understanding or agreement in
connection with a transaction will be deemed to have occurred at the time of the
transaction).

 

(d)          Claim: shall be broadly construed and shall include the
investigation, preparation, prosecution, defense, settlement, mediation,
arbitration and appeal of, and the giving of testimony in any threatened,
asserted, pending or completed suit, investigation, inquiry, hearing, mediation,
arbitration, other alternative dispute mechanism or any other proceeding,
whether civil, criminal, administrative, legislative, investigative or other
action, suit or proceeding of any kind whatsoever, whether formal or informal,
or any appeal of any kind therefrom, whether instituted by or in the right of
the Company, the Board of Directors of the Company, any committee thereof, a
class of its security holders, any governmental agency or any other party, or
any inquiry, hearing or investigation (including any internal investigation),
that the Indemnitee in good faith believes might lead to the institution of any
such action, suit or proceeding, whether civil, criminal, administrative,
legislative, investigative or other, including any mediation, arbitration or
other alternative dispute resolution mechanism.

 

(e)          Exchange Act: means the Securities Exchange Act of 1934, as
amended.

 

(f)          Indemnifiable Expenses: shall be broadly construed and shall
include all direct and indirect losses, liabilities, expenses, including fees
and expenses of attorneys, fees and expenses of accountants, court costs,
transcript costs, fees and expenses of experts, witness fees and expenses,
travel expenses, printing and binding costs, telephone charges, delivery service
fees, the premium, security for, and other costs relating to any bond (including
cost bonds, appraisal bonds, or their equivalents), judgments, fines (including
excise taxes assessed on a person with respect to an employee benefit plan) and
amounts paid in settlement and all other disbursements or expenses of the types
customarily incurred in connection with (i) the investigation, prosecution,
defense, appeal or settlement of a Proceeding, (ii) serving as an actual or
prospective witness, or preparing to be a witness in a Proceeding, or other
participation in, or other preparation for, any Proceeding, (iii) any compulsory
interviews or depositions related to a Proceeding, (iv) any non-compulsory

 

 3 

 

 

interviews or depositions related to a Proceeding, subject to the person
receiving advance written approval by the Company to participate in such
interviews or depositions, (v) responding to, or objecting to, a request to
provide discovery in any Proceeding, and (vi) establishing or enforcing a right
to indemnification under this Agreement, the Bylaws, applicable law or
otherwise. Indemnifiable Expenses shall also include any federal, state, local
and foreign taxes imposed on such person as a result of the actual or deemed
receipt of any payments under this Agreement. For the avoidance of doubt, the
term “Indemnifiable Expenses” shall not include any Indemnifiable Liabilities.

 

(g)          Indemnifiable Event: means any event or occurrence, whether
occurring before, on or after the date of this Agreement, related to or arising
from (i) the performance of, or the failure to perform, the Indemnitee’s duties
or obligations to the Company or any of its subsidiaries, in the Indemnitee’s
capacity as an officer, director, manager, member, partner, tax matters partner,
employee, agent, fiduciary or trustee, (ii) an action or inaction by the
Indemnitee in such capacity (whether or not serving in such capacity at the time
any Indemnifiable Expenses or Indemnifiable Liabilities are incurred for which
indemnity can be provided under this Agreement) or (iii) the Indemnitee’s status
of being or having been an officer, director, manager, member, partner, tax
matters partner, employee, agent, fiduciary or trustee of, or having served in
any other capacity with, the Company or any of its subsidiaries, or an Other
Enterprise at the request of the Company.

 

(h)          Indemnifiable Liabilities: means any losses or liabilities,
including any judgments, fines, excise taxes, penalties and amounts paid in
settlement (with the approval of the Company), arising out of or in connection
with any Claim by reason of (or arising in part out of) an Indemnifiable Event
(including all interest, assessments and other charges paid or payable in
connection with or in respect of any such judgments, fines, excise taxes,
penalties or amounts paid in settlement).

 

(i)          Independent Counsel: means a law firm, a member of a law firm, or
an independent practitioner, that is experienced in matters of corporate law and
neither currently is, nor in the five (5) years previous to its selection has
been, retained to represent (i) the Company or the Indemnitee in any matter
material to either such party (other than with respect to matters concerning the
Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements) or (ii) any other party to the Claim giving rise to
a claim for indemnification hereunder.

 

 4 

 

 

Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any Person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or the Indemnitee in an action to determine the Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above.

 

(j)          “Other Enterprise” means another corporation, partnership, limited
liability company, joint venture, trust, association or other enterprise,
whether for profit or not-for-profit, including any subsidiaries of the Company,
any entities formed by the Company and any employee benefit plans maintained or
sponsored by the Company where the Indemnitee is serving in any capacity at the
request of the Company.

 

(k)          Person: means any individual, corporation, firm, partnership, joint
venture, limited liability company, estate, trust, business association,
organization, governmental entity or other entity.

 

(l)          The term “Proceeding” shall be broadly construed and shall include
the investigation, preparation, prosecution, defense, settlement, mediation,
arbitration and appeal of, and the giving of testimony in, any threatened,
pending or completed action, suit, investigation (including any internal
investigation), inquiry, hearing, mediation, arbitration, other alternative
dispute mechanism or any other proceeding, whether civil, criminal,
administrative, legislative, investigative or otherwise and whether formal or
informal, including an action initiated by Indemnitee to enforce Indemnitee’s
rights to indemnification under this Agreement, and whether instituted by or in
the right of the Company, a governmental agency, the Board of Directors of the
Company, any committee thereof, a class of its security holders or any other
party.

 

2.            Basic Indemnification Arrangement; Advancement of Expenses.

 

(a)          In the event that the Indemnitee was, is or becomes subject to, a
party to or witness or other participant in, or is threatened to be made subject
to, a party to or witness or other participant in, a Claim by reason of (or
arising in part out of) an Indemnifiable Event, including Claims brought by or
in the right of the Company, Claims brought by third parties, and Claims in
which the Indemnitee is solely a witness, the Company shall indemnify the
Indemnitee, or cause such Indemnitee to be indemnified, to the fullest extent
permitted by the Delaware General Corporation Law (“Delaware law”) as the same
exists now or as it may be hereinafter amended, but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than Delaware law permitted the Company to
provide prior to such amendment, against any and all Indemnifiable Expenses and
Indemnifiable Liabilities for such Claim. If, in regard to any Indemnifiable
Expenses or Indemnifiable

 

 5 

 

 

Liabilities, (i) the Indemnitee shall be entitled to indemnification pursuant to
Section 2(g) or Section 4, (ii) no determination with respect to the
Indemnitee’s entitlement is legally required as a condition to indemnification
of the Indemnitee hereunder, or (iii) the Indemnitee has been determined
pursuant to Section 2(e) to be entitled to indemnification hereunder, then
payments of Indemnifiable Expenses and Indemnifiable Liabilities shall be made
as soon as practicable but in any event no later than thirty (30) calendar days
after the later of (A) the date on which written demand is presented to the
Company pursuant to Section 2(d) or (B) the earliest date on which the
applicable criterion specified in clause (i), (ii) or (iii) of this Section 2(a)
is satisfied.

 

(b)          Expenses incurred by or on behalf of the Indemnitee in connection
with investigating, defending, settling or appealing any Proceeding shall be
paid by the Company in advance of the final disposition of such Proceeding
(“Expense Advance”). Except as provided in the following sentence, the Company
shall promptly pay the amount of such Expenses to the Indemnitee, but in no
event later than ten (10) calendar days after the receipt by the Company of a
statement or statements from the Indemnitee requesting such advance or advances
pursuant to this Section 2(b), together with a reasonable accounting of such
Expenses. The right to Expense Advance shall not apply to (i) any Proceeding
against an officer, director or other agent of the Company brought by the
Company and approved by a majority of the authorized members of the Board which
alleges willful misappropriation of corporate assets by such officer, director
or other agent, wrongful disclosure of confidential information, or any other
willful and deliberate breach in bad faith of such officer’s, director’s or
other agent’s duty to the Company or its shareholders, or (ii) any claim for
which indemnification is excluded pursuant to this Agreement, but shall apply to
any Proceeding referenced in Section 2(c)(iii) or Section 2(c)(iv) of this
Agreement prior to a determination that the person is not entitled to be
indemnified by the Company. The obligation of the Company to make an Expense
Advance pursuant to this Section 2(b) shall be conditioned upon delivery to the
Company of an undertaking in writing by or on behalf of the Indemnitee in which
the Indemnitee undertakes and agrees to repay to the Company any advances made
pursuant to this Section 2(b) if and to the extent that it shall ultimately be
determined (in accordance with this Section 2 or by final judicial determination
from which there is no further right to appeal, as applicable) that the
Indemnitee is not entitled to be indemnified by the Company for such amounts.
The Company shall make the advances contemplated by this Section 2(b) regardless
of the Indemnitee’s financial ability to make repayment, and regardless of
whether indemnification of the Indemnitee by the Company will ultimately be
required. Any advances pursuant to this Section 2(b) shall be unsecured and
interest-free. Except as set forth in this Section 2(b), the Company shall not
impose on the Indemnitee additional conditions to Expense Advance or require
from the Indemnitee additional undertakings regarding repayment. Advancements
shall include any and all reasonable Expenses incurred pursuing an action to
enforce the Indemnitee’s right of advancement, including Expenses incurred
preparing and forwarding statements to the Company to support the advancements
claimed.

 

(c)          Notwithstanding anything in this Agreement to the contrary, the
Indemnitee shall not be entitled to indemnification or advancement of
Indemnifiable Expenses or Indemnifiable Liabilities pursuant to this Agreement
(i) in connection with

 

 6 

 

 

any Claim (or any part of any Claim) initiated by the Indemnitee (other than any
cross claim, counterclaim or affirmative defense asserted by the Indemnitee in
an action brought against Indemnitee), including any Claim (or any part of any
Claim) initiated by the Indemnitee against the Company, any entity that it
controls, any of the directors, officers, or employees thereof, other
indemnitees or any third party, unless (A) the Company has joined in or the
Board of Directors of the Company has authorized or consented to the initiation
of such Claim, (B) it is a Claim referenced in Section 3 below, (C) the Company
provides the indemnification, in its sole discretion, pursuant to the powers
vested in the Company under applicable law, (D) otherwise made under Section
2(b), or (E) otherwise required by applicable law, (ii) if a final adjudication
by a court of competent jurisdiction determines that such indemnification is
prohibited by applicable law, (iii) on account of any Proceeding for an
accounting of profits made from the purchase and sale (or sale and purchase) by
the Indemnitee of securities of the Company within the meaning of Section 16(b)
of the Exchange Act or similar provisions of state statutory law or common law,
(iv) on account of any Proceeding for any reimbursement of the Company by the
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by the Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by the
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
or (v) as limited by Section 13 of this Agreement.

 

(d)          To obtain indemnification under this Agreement, the Indemnitee
shall deliver to the Secretary of the Company a written request for
indemnification, including therein or therewith such documentation and
information as is reasonably available to the Indemnitee and is reasonably
necessary to determine whether and to what extent the Indemnitee is entitled to
indemnification hereunder. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors of
the Company in writing that Indemnitee has requested indemnification.

 

(e)          Upon written request by Indemnitee for indemnification pursuant to
the first sentence of Section 2(d), a determination, if required by applicable
law, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case by one of the following four methods: (i) by majority vote of a
quorum consisting of directors who are not parties to such Claim (“Disinterested
Directors”), (ii) if such a quorum of Disinterested Directors cannot be
obtained, by majority vote of a committee duly designated by the Board of
Directors (all directors, whether or not Disinterested Directors, may
participate in such designation) consisting solely of two or more Disinterested
Directors, (iii) if such a committee cannot be designated, by any Independent
Counsel selected (A) by the Board of Directors (as prescribed in clause (i)
above), (B) by the committee of the Board of Directors (as prescribed in clause
(ii) above) or (C) if a quorum of the Board of Directors cannot be obtained for
clause (i) above and the committee cannot be designated under clause (ii) above,
by majority vote of the full Board of Directors (in which directors who are
parties to the Claim may participate), in a written opinion to the Board of
Directors, a copy of which shall be delivered to the Indemnitee, or (iv) if such
Independent Counsel

 

 7 

 

 

determination cannot be obtained, by majority vote of a quorum of stockholders
consisting of stockholders who are not parties to such Claim, or if no such
quorum is obtainable, by a majority vote of stockholders who are not parties to
such Claim), using its best efforts to make such determination as promptly as is
reasonably practicable under the circumstances, that the Indemnitee is entitled
to be indemnified under applicable law. If it is so determined that the
Indemnitee is entitled to indemnification, payment to the Indemnitee shall be
made within 30 calendar days after such determination. The Indemnitee shall
reasonably cooperate with the Person or Persons making such determination with
respect to the Indemnitee’s entitlement to indemnification, including providing
to such Person or Persons upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to the Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) actually and reasonably incurred by the Indemnitee in so
cooperating with the Person or Persons making such determination shall be borne
by the Company (irrespective of the determination as to the Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom. Any determination by the Company (including
by its directors, stockholders or any Independent Counsel) otherwise (that the
Indemnitee is entitled to indemnification) shall be conclusive and binding on
the Company and the Indemnitee. The Company agrees that all costs incurred by
the Company in making the determination under this Section 2(e) shall be borne
solely by the Company, including, but not limited to, the costs of legal counsel
(including any Independent Counsel serving under this Section 2(e)), proxy
solicitations and judicial determinations.

 

(f)          If (x) the Company (including by its directors, stockholders or any
Independent Counsel) determines that the Indemnitee is not entitled to be
indemnified in whole or in part under applicable law, (y) any amount of
Indemnifiable Expenses or Indemnifiable Liabilities is not paid in full by the
Company according to Section 2(a) after a determination is made pursuant to
Section 2(e) that the Indemnitee is entitled to be indemnified, or (z) any
amount of Expense Advance is not paid in full by the Company according to
Section 2(b) after a request and an undertaking pursuant to Section 2(b) have
been received by the Company, in each case, the Indemnitee shall have the right
to commence litigation in any court in the State of Delaware having subject
matter jurisdiction thereof and in which venue is proper, either challenging any
such determination, which shall not be binding, or any aspect thereof (including
the legal or factual bases therefor), seeking to recover the unpaid amount of
Indemnifiable Expenses, Indemnifiable Liabilities or Expense Advance, as
applicable, and otherwise to enforce the Company’s obligations under this
Agreement. The Company hereby consents to service of process and to appear in
any such proceeding. If the Indemnitee commences legal proceedings in a court of
competent jurisdiction to secure a determination that the Indemnitee should be
indemnified under applicable law, any such judicial proceeding shall be
conducted in all respects as a de novo trial, on the merits, any determination
that the Indemnitee is not entitled to be indemnified under applicable law shall
not be binding on, and shall not prejudice, the Indemnitee, the Indemnitee shall
continue to be entitled to receive Expense Advance, and the Indemnitee shall not
be required to reimburse the Company for any Expense Advance, unless and until a
final judicial determination is made (as to which all rights of appeal therefrom
have been exhausted or lapsed) that the Indemnitee is not entitled to be so

 

 8 

 

 

indemnified under applicable law. The Company shall also be solely responsible
for paying all costs incurred by it in defending any Claim made pursuant to this
Section 2(f) challenging its determination or seeking its payment. If a
determination shall have been made pursuant to Section 2(e) that the Indemnitee
is entitled to indemnification, the Company shall be bound by such determination
in any judicial proceeding commenced pursuant to this Section 2(f). In
connection with any determination concerning Indemnitee’s right to
Indemnification, the Person or Persons making such determination shall presume
that the Indemnitee is entitled to indemnification under this Agreement if the
Indemnitee has submitted a request for indemnification in accordance with
Section 2(d) above, and anyone seeking to overcome this presumption shall have
the burden of proof and burden of persuasion, by clear and convincing evidence.

 

(g)          To the extent that the Indemnitee has been successful on the merits
or otherwise, either in defense of any Claim relating in whole or in part to an
Indemnifiable Event or in defense of any claim, issue or matter therein,
including dismissal without prejudice, or in prosecution of any Claim pursuant
to Section 2(f), the Indemnitee shall be indemnified by the Company against all
Indemnifiable Expenses and Indemnifiable Liabilities actually and reasonably
incurred in connection therewith, notwithstanding an earlier determination by
the Company (including by its directors, stockholders or any Independent
Counsel) that the Indemnitee is not entitled to indemnification under applicable
law. For purposes of this Agreement, the term “successful on the merits or
otherwise” shall include, but not be limited to, (i) any termination,
withdrawal, or dismissal (with or without prejudice) of any Proceeding against
the Indemnitee without any express finding of liability or guilt against the
Indemnitee, (ii) the expiration of one-hundred twenty (120) days after the
making of any claim or threat of a Proceeding without the institution of the
same and without any promise or payment made to induce a settlement, and (iii)
the settlement of any Proceeding pursuant to which the Indemnitee pays less than
$100,000.

 

(h)          As soon as reasonably practicable after receipt by the Indemnitee
of written notice that he or she is a party to or a participant (as a witness or
otherwise) in any Claim or of any other matter in respect of which the
Indemnitee intends to seek indemnification or Expense Advancement hereunder, the
Indemnitee shall provide to the Company written notice thereof, including the
nature of and the facts underlying such Claim or matter. The omission by the
Indemnitee to so notify the Company will not relieve the Company from any
liability which it may have to the Indemnitee hereunder or otherwise.

 

3.          Indemnification for Additional Expenses. The Company shall
indemnify, or cause the indemnification of, the Indemnitee against any and all
Indemnifiable Expenses and, if requested by the Indemnitee, shall advance such
Indemnifiable Expenses to the Indemnitee subject to and in accordance with
Sections 2(b) and (e), which are actually and reasonably incurred by the
Indemnitee in connection with any Claim brought by the Indemnitee for (i)
indemnification or an Expense Advance by the Company under this Agreement and/or
(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether the Indemnitee ultimately is
determined to be entitled to such indemnification, Expense Advance or insurance
recovery, as the case may be.

 

 9 

 

 

4.          Partial Indemnity. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
Indemnifiable Expenses in respect of a Claim but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion thereof to which the Indemnitee is entitled.

 

5.          Burden of Proof. In connection with any determination, pursuant to
Section 2(e), as to whether the Indemnitee is entitled to be indemnified
hereunder, the Person or Persons making such determination shall presume that
the Indemnitee has satisfied the applicable standard of conduct and is entitled
to indemnification, and except where any required undertaking under Section 2(b)
has not been delivered to the Company, the burden of proof shall be on the
Company or its representative to overcome such presumption and establish, by
clear and convincing evidence, that the Indemnitee is not so entitled.

 

6.          Reliance as Safe Harbor. The Indemnitee shall be deemed to have met
the applicable standard of conduct and to be entitled to indemnification under
Delaware law for any action or omission to act undertaken (i) in good faith
reliance upon the records of the Company, including its financial statements, or
upon information, opinions, reports or statements furnished to the Indemnitee by
the officers or employees of the Company or any of its subsidiaries in the
course of their duties, or by committees of the Board of Directors, or by any
other Person as to matters the Indemnitee reasonably believes are within such
other Person’s professional or expert competence, or (ii) on behalf of the
Company in furtherance of the interests of the Company in good faith in reliance
upon, and in accordance with, the advice of legal counsel or accountants,
provided such legal counsel or accountants were selected with reasonable care by
or on behalf of the Company. In addition, the knowledge and/or actions, or
failures to act, of any director, officer, agent or employee of the Company or
an Other Enterprise shall not be imputed to the Indemnitee for purposes of
determining the right to indemnity hereunder.

 

7.          No Other Presumptions. For purposes of this Agreement, the
termination of any Claim, by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere or its
equivalent, shall not create a presumption that the Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law. In addition,
neither the failure of the Company (including by its directors, stockholders or
any Independent Counsel) to have made a determination as to whether the
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by the Company (including by its directors,
stockholders or any Independent Counsel) that the Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by the Indemnitee to secure a judicial determination that the
Indemnitee should be indemnified under applicable law, shall be a defense to the
Indemnitee’s Claim or create a presumption that the Indemnitee has not met any
particular standard of conduct or did not have any particular belief.

 

 10 

 

 

8.            Nonexclusivity; Change in Law. The rights of the Indemnitee
hereunder shall be in addition to any other rights the Indemnitee may have under
the Bylaws, the laws of the State of Delaware, or otherwise. To the extent that
a change in Delaware law or the interpretation thereof (whether by statute or
judicial decision) permits greater indemnification by agreement than would be
afforded currently under the Bylaws, it is the intent of the parties hereto that
the Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.

 

9.            Maintenance of D&O Insurance.

 

(a)          The Company represents that it presently has in force and effect
directors’ and officers’ liability insurance covering the directors and officers
of the Company (“D&O Insurance”) under the policies with the insurance carriers,
and in the amounts set forth on Annex A (the “Insurance Policies”).

 

(b)          The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the officers and directors of the Company with coverage for Expenses
from wrongful acts, or to ensure the Company’s performance of its
indemnification obligations under this Agreement. Among other considerations,
the Company will weigh the costs of obtaining such insurance coverage against
the protection afforded by such coverage.

 

(c)          In all policies of D&O Insurance, the Indemnitee shall be named as
an insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors, if the Indemnitee is a director; or as are accorded to the most
favorably insured of the Company’s officers, if the Indemnitee is not a director
of the Company but is an officer; or as are accorded to the most favorably
insured of the Company’s key employees, if the Indemnitee is not an officer or
director but is a key employee.

 

(d)          Notwithstanding the foregoing, except as provided below in Section
9(f) in the event of a Change in Control, the Company shall have no obligation
to obtain or maintain D&O Insurance coverage at least comparable to that
provided by the Insurance Policies. All decisions as to whether and to what
extent the Company maintains D&O Insurance shall be made by the Board in its
sole and absolute discretion.

 

(e)          Promptly after (i) learning of facts and circumstances which may
give rise to a Proceeding, the Company shall notify its D&O Insurance carriers,
if such notice is required by the applicable insurance policies, and any other
insurance carrier providing applicable insurance coverage to the Company, of
such facts and circumstances, or (ii) receiving notice of a Proceeding, whether
from the Indemnitee, or otherwise, the Company shall give prompt notice to its
D&O Insurance carriers, and any other insurance carriers providing applicable
insurance coverage to the Company, in the case of (i) and (ii), in accordance
with the requirements of the respective insurance policies. The Company shall,
thereafter, take all necessary or appropriate action to cause such insurance
carriers to pay, on behalf of the Indemnitee, all Expenses incurred or to be
incurred, and liability

 

 11 

 

 

incurred, by the Indemnitee with respect to such Proceeding, in accordance with
the terms of the applicable insurance policies.

 

(f)          At or prior to any Change in Control, the Company shall obtain a
prepaid, fully-earned and non-cancellable “tail” directors’ and officers’
liability insurance policy in respect of acts or omissions occurring at or prior
to the Change in Control with a claims period of six (6) years from the Change
in Control, covering the Indemnitee, to the extent that the Indemnitee is
covered by D&O Insurance immediately prior to the Change in Control, with the
coverage and amounts and containing terms and conditions that are not less
advantageous to the directors and officers of the Company and its subsidiaries
than those of the D&O Insurance in effect immediately prior to such Change in
Control; provided, however, that the aggregate premium therefor is not in excess
of 200% of the annual premium then paid by the Company for coverage for its then
current policy year for such insurance, and if the premium therefor would be in
excess of such amount, the Company shall purchase such “tail” policy with the
greatest coverage available as to matters occurring prior to the Change in
Control as is available for a cost not exceeding that premium amount. Any such
tail policy may not be amended, modified, cancelled or revoked after the Change
in Control by the Company or any successor thereto in any manner that is adverse
to the Indemnitee. 

 

10.          Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company (or any of
its subsidiaries) against the Indemnitee, the Indemnitee’s spouse, heirs,
executors or personal or legal representatives, administrators or estate after
the expiration of two years from the date of accrual of such cause of action,
and any claim or cause of action of the Company shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.

 

11.          Amendments, Waiver; More Favorable Indemnification Agreements.
Except as provided in Section 8 with respect to changes in Delaware law that
broaden the right of Indemnitee to be indemnified by the Company and the last
sentence of this Section 11 which provides for the Indemnitee to be afforded the
benefit of a more favorable term or terms included in other indemnification
agreements, no supplement, modification or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be binding unless in the form of a
writing signed by the party against whom enforcement of the waiver is sought, or
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver.
In the event the Company or any of its subsidiaries enters into an
indemnification agreement with another director, officer, agent, fiduciary or
manager of the Company or any of its subsidiaries containing a term or terms
more favorable to the indemnitee than the terms contained herein (as determined
by the Indemnitee), the Indemnitee shall be afforded the benefit of such more
favorable term or terms and such more favorable term or terms shall be deemed
incorporated by reference herein as if set forth in full herein.

 

 12 

 

 

12.         Subrogation. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of contribution or recovery of the Indemnitee against other persons, and the
Indemnitee shall execute all papers reasonably required and shall do everything
that may be reasonably necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.

 

13.         No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any Claim to the extent
the Indemnitee has otherwise actually received payment (under any statute,
insurance policy, any provision of the Bylaws, vote, or otherwise) of the
amounts otherwise indemnifiable hereunder. The Company’s obligation of
indemnification or Expense Advance hereunder to the Indemnitee who is or was
serving at the request of the Company as a director, officer, trustee, partner,
managing member, fiduciary, board of directors’ committee member, employee or
agent of any other Person shall be reduced by any amount the Indemnitee has
actually received as indemnification or advancement of Expenses from such
Person.

 

14.         Defense of Claims. The Company shall be entitled, at its option and
expense, either to participate in the defense of any Claim relating to an
Indemnifiable Event or, upon written notice to the Indemnitee, to assume the
defense thereof with counsel reasonably satisfactory to the Indemnitee and after
delivery of such notice, the Company shall not be liable to the Indemnitee under
this Agreement for any fees or expenses of counsel subsequently incurred by the
Indemnitee with respect to such Claim; provided that (i) the Indemnitee shall
have the right to retain separate counsel in respect of such Claim at the
Indemnitee’s expense or, if previously authorized in writing by the Company, at
the Company’s expense, and (ii) if the Indemnitee believes, after consultation
with counsel selected by the Indemnitee, that (A) the use of counsel chosen by
the Company to represent the Indemnitee would present such counsel with an
actual or potential conflict of interest, (B) the named parties in any such
Claim (including any impleaded parties) include the Company or any subsidiary of
the Company and the Indemnitee, and the Indemnitee concludes that there may be
one or more legal defenses available to him or her that are different from or in
addition to those available to the Company or any subsidiary of the Company, or
(C) any such representation by such counsel would be precluded under the
applicable standards of professional conduct then prevailing, then the
Indemnitee shall be entitled to retain separate counsel (but not more than one
law firm plus, if applicable, local counsel in respect of any particular Claim)
at the Company’s expense. The Company shall not be liable to the Indemnitee
under this Agreement for any amounts paid in settlement of any Claim relating to
an Indemnifiable Event effected without the Company’s prior written consent. The
Company shall not, without the prior written consent of the Indemnitee, effect
any settlement of any Claim relating to an Indemnifiable Event which the
Indemnitee is or could have been a party unless such settlement solely involves
the payment of money and includes a complete and unconditional release of the
Indemnitee from all liability on all claims that are the subject matter of such
Claim. Neither the Company nor the Indemnitee shall unreasonably withhold its or
his or her consent to any proposed settlement; provided that the Indemnitee may
withhold consent to any settlement that does not provide a complete and
unconditional release of the Indemnitee.

 

 13 

 

 

15.         Contribution. To the fullest extent permissible under applicable
law, if the indemnification provided for in this Agreement is unavailable to the
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying the
Indemnitee, shall contribute to the amount incurred by the Indemnitee, whether
for Indemnifiable Liabilities and/or for Indemnifiable Expenses, in connection
with any Claim relating to an Indemnifiable Event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Claim in order to reflect (i) the relative benefits received by the
Company and the Indemnitee as a result of such Indemnifiable Event and/or
(ii) the relative fault of the Company and the Indemnitee in connection with
such Indemnifiable Event.

 

16.         Services of Indemnitee; Binding Effect, Etc. The Indemnitee hereby
agrees to serve or continue to serve as a director of the Company, for so long
as the Indemnitee is duly elected or appointed or until the Indemnitee tenders
his or her resignation or is removed. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company), assigns, spouses, heirs, executors and personal
and legal representatives. The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation, or otherwise) to
all or a significant portion of the business and/or assets of the Company and/or
its subsidiaries, by written agreement in form and substance satisfactory to the
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place. This Agreement shall continue in effect
regardless of whether the Indemnitee continues to serve as an officer and/or
director of the Company or any other Person at the request of the Company.
Except as otherwise provided in this Section 16, neither this Agreement nor any
duties or responsibilities pursuant hereto may be assigned by the Company to any
other Person without the express prior written consent of the Indemnitee.

 

17.         Entire Agreement, Severability. This Agreement and the documents
referred to herein constitute the entire agreement between the parties hereto
with respect to the matters covered hereby, and any other prior or
contemporaneous oral or written understandings or agreements with respect to the
matters covered hereby are superseded by this Agreement, provided that this
Agreement is a supplement to and in furtherance of the Bylaws and applicable
law, and shall not be deemed a substitute therefor, nor to diminish or abrogate
any rights of the Indemnitee thereunder. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever, (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and shall remain enforceable to
the fullest extent permitted by law, and (ii) to the fullest extent possible,
the provisions of this Agreement (including all portions of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall be construed or deemed reformed so as to give the maximum
effect to the intent of the parties hereto manifested by the provision held
invalid, illegal or unenforceable and to give the maximum effect to the terms of
this Agreement.

 

 14 

 

 

18.          Specific Performance, Etc. The parties recognize that if any
provision of this Agreement is violated by the Company, the Indemnitee may be
without an adequate remedy at law. Accordingly, in the event of any such
violation, the Indemnitee shall be entitled, if the Indemnitee so elects, to
institute proceedings, either in law or at equity, to obtain damages, to enforce
specific performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

 

19.          Notices. All notices, requests, consents and other communications
hereunder to any party shall be in writing and either delivered in person or
sent by U.S. mail, overnight courier or by e-mail or other electronic
transmission, addressed to such party at the address set forth below or such
other address as may hereafter be designated on the signature pages of this
Agreement or in writing by such party to the other parties, and shall be
effective only upon receipt by such party:

 

(a)          If to the Company, to:

 

ABM Industries Incorporated
551 Fifth Avenue, Suite 300
New York, NY 10176
Attn: General Counsel

E-mail: [●]

 

(b)          If to the Indemnitee, to the address set forth on Annex B hereto.

 

20.          Counterparts. This Agreement may be executed in counterparts
(including by PDF or facsimile), each of which shall for all purposes be deemed
to be an original but all of which together shall constitute one and the same
agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

 

21.          Headings. The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

 

22.          Conflict With Governing Documents. To the fullest extent permitted
by applicable law, in the event of a conflict between the terms of this
Agreement and the terms of the Company’s Certificate of Incorporation or Bylaws,
the terms of this Agreement shall prevail.

 

23.          Cooperation and Intent. The Company shall cooperate in good faith
with the Indemnitee and use its best efforts to ensure that, to the fullest
extent permitted by applicable law, the Indemnitee is indemnified and/or
reimbursed for Indemnifiable Expenses and Indemnifiable Liabilities described
herein and receives the Expense Advance.

 

24.          Noninterference. The Company shall not seek or agree to any order
of any court or other governmental authority that would prohibit or otherwise
interfere, and shall not take or fail to take any other action if such action or
failure would reasonably be expected to have the effect of prohibiting or
otherwise interfering, with the performance of

 

 15 

 

 

the Company’s indemnification, advancement of Expenses or other obligations
under this Agreement.

 

25.         Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of choice of laws of such
state or any other jurisdiction. The Company and the Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  ABM INDUSTRIES INCORPORATED         By:       Name:     Title:            
[Indemnitee Name]

 

 16 

 

 

Annex A

 

INSURANCE POLICIES

 17 

 

 

Annex B

 

Name and Address



[●]

[●]

 

 18 

 